Name: Commission Regulation (EC) No 1755/95 of 19 July 1995 amending Regulation (EEC) No 220/91 laying down detailed rules for the application of Council Regulation (EEC) No 1360/78 on producer groups and associations thereof
 Type: Regulation
 Subject Matter: Europe;  farming systems;  agricultural activity;  agricultural structures and production
 Date Published: nan

 20 . 7. 95 EN Official Journal of the European Communities No L 170/7 COMMISSION REGULATION (EC) No 1755/95 of 19 July 1995 amending Regulation (EEC) No 220/91 laying down detailed rules for the application of Council Regulation (EEC) No 1360/78 on producer groups and associations thereof THE COMMISSION OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION : Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1360/78 of 19 June 1978 on producer groups and associations thereof ('), as last amended by the Act of Accession of Austria, Finland and Sweden and in particular the second and third indents of Article 6 (3) thereof, Whereas Title V, sub-title C, point 2 (a) of Annex I to the Act of Accession of Austria, Finland and Sweden extends the scope of application of Regulation (EEC) No 1360/78 to cover the entire territory of Austria ; Article 1 Regulation (EEC) No 220/91 is hereby amended as follows : 1 . The following paragraph is added to Article 2 : '3 . By way of derogation from Article 1 , producer groups in Austria must represent, in addition to the limits set in Annex VIII to this Regulation :  in the case of live bovine animals and meat of bovine animals, at least 10 % of regional produc ­ tion volume or 3 % of natural production volume,  in the case of live swine and the meat of swine, 20 % of regional production volume or 3 % of national production volume. The volume of national production and of the produc ­ tion of each region referred to in the paragraph above :  shall be carried out on the basis of the Member State statistics for the years 1992, 1993 and 1994,  shall be updated every five years.' 2. The following subparagraph is added to Article 3 (2) : '(h) in the case of Austria, associations must comply with the minimum requirements as regards area cultivated, turnover, share of national production and number of recognized producer groups as laid down in Table VIII of the Annex. For products not listed in the Annex, associations must consist of at least three recognized producer groups. Asso ­ ciations must cover at least the area of one Land.' 3 . In the Annex, table VIII of this Regulation is inserted before the footnotes following Table VII . Whereas Commission Regulation (EEC) No 220/91 (2), as last amended by Regulation (EC) No 880/95 (3) lays down the detailed rules of application concerning the economic activity of producer groups and associations thereof ; whereas these rules need to be supplemented following the extension of the scope of application of Regulation (EEC) No 1360/78 to include Austria ; Whereas minimum thresholds should be set for produc ­ tion and a minimum number of members per producer group should be determined in order to achieve a suffi ­ cient concentration of supply ; whereas in order to ensure that associations of producer groups are of appropriate economic weight, it seems desirable to set a minimum number of members of which they should be made up as well as to determine a minimum geographical area to be covered by such associations ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee on Agricultural Structures and Rural Development, Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. (') OJ No L 166, 23. 6. 1978 , p. 1 . (2) OJ No L 26, 31 . 1 . 1991 , p. 15. (3) OJ No L 91 , 22. 4. 1995, p. 5. No L 170/8 EN Official Journal of the European Communities 20 . 7. 95 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 July 1995. For the Commission Franz FISCHLER Member of the Commission No L 170/920 . 7. 95 EN Official Journal of the European Communities ANNEX 'VIII. Producer groups and associations thereof in Austria Producer groups Associations CN code Product Volume of production or turnover Minimum member ­ ship Minimum area or equivalent Turnover (ECU million) Share of national production (%) Minimum member ­ ship 0102 Live bovine animals quarters ex 0201 of bovine animals , fresh, ex 0202 chilled or frozen (8) 0103 Live swine ex 0203 half-carcases of swine, fresh, chilled or frozen (8) 0104 Live sheep or goats ex 0204 carcases of sheep or goats , fresh, chilled or frozen (') (8) 0105 Live domestic fowls of the species gallus domesticus, ducks, geese, turkeys and guinea fowls (2) 0207 meat and edible offal, of the poultry of heading No 0105, fresh, chilled or frozen 010600 10 Live domestic rabbits 0208 10 11 meat and edible offal ; 0208 10 19 fresh or chilled, frozen (2) 0407 Birds' eggs in shell, fresh, preserved or cooked and hatching eggs (2) 1207 Other oilseeds and oleaginous fruits (whether or not broken) 1209 11 00 Sugar beet seed ex 1209 19 00 Fodder beet seed 1211 Plants, parts of plants, of a kind used primarily in perfumery, in pharmacy or for insecticidal , fungicidal or similar purposes , fresh or dried, whether or not cut, crushed or powdered (4) 2401 Raw or unmanufactured tobacco ; tobacco refuse 0701 Potatoes, fresh or chilled 5 000 100 50 000 40 7 3 head head 20 000 100 1 000 000 60 20 3 head head 8 000 100 80 000 5 20 3 head head 10 000 000 100     head 80 000 20 240 000 1,5 60 3 head head t 100 000 30 300 000 5 3 3 layers layers 500 000 50     ECU 250 000 50     ECU 1 000 000 30     ECU